United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 4, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-30794
                           Summary Calendar



DWAYNE TRIGGS,

                                      Plaintiff-Appellant,

versus

R&B FALCON DRILLING USA, INC.; ET AL.,

                                      Defendants,

R&B FALCON DRILLING USA, INC.,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-1754-C
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dwayne Triggs brought suit pursuant to the Jones Act,

46 U.S.C. app. § 688, and general maritime law for injuries

sustained while he worked on an offshore oil rig.    The jury

awarded damages for pain and suffering, but it did not award

any amount for lost wages.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30794
                                 -2-

     On appeal, Triggs challenges the district court’s refusal

to allow the introduction of the deposition testimony of Kenneth

Wiggins.   Triggs, however, did not adequately show Wiggins’s

unavailability and has not shown that the district court erred in

determining that the jury could not evaluate Wiggins’s credibility.

We find no abuse of discretion.    See FED. R. CIV. P. 32(a)(3)(D);

Bobb v. Modern Products, Inc., 648 F.2d 1051, 1055 (5th Cir.

1981), overruled on other grounds, Gautreaux v. Scurlock Marine,

Inc., 107 F.3d 331 (5th Cir. 1997).

     Triggs also argues that the district court erred in refusing

to allow him to impeach a defense expert’s testimony with the

deposition of Wiggins, which the expert admitted he had reviewed.

A review of both the expert’s testimony and Wiggins’s deposition

shows that the expert’s testimony was not inconsistent with

Wiggins’s deposition testimony.    We conclude this argument is

without merit.

     Triggs argues that the jury’s failure to award any amount

for lost wages or lost meal benefits was contrary to the law

and evidence.    Based upon our review of the record, we conclude

that the jury’s verdict should be affirmed because the facts and

inferences do not “point so strongly and so overwhelmingly in

favor of [Triggs’s claims] that reasonable men could not arrive

at any verdict to the contrary.”    Granberry v. O’Barr, 866 F.2d

112, 113 (5th Cir. 1988) (internal quotation omitted).

     AFFIRMED.